Title: Enclosure: Order on United States Treasury, 18 April 1815
From: Jefferson, Thomas
To: United States Treasury,Barnes, John,Short, William


               Apr. 18. 1815
            
            
              
                
                J.B.
                
                4870
                
              
              
                Pay to
                Wm S.
                or order
                10,500 
                D. in part of the sum of
              
              
                  23,950 D. approprd by the act of Congr. for the purchase   of   
              
              
                my library as advised in  my lre to the Secy of the Treasury
              
              
                of this days date, to wit Apr. 18. 1815.
              
            
            
            Th:J
          